Appleton, J.
— It has been decided that a complaint under the bastardy Aet is to be deemed a civil suit, and as such it should be entered at the term held for the transaction of civil business. Mahoney v. Crowley, 36 Maine, 486.
The object of the statute relating to bastard children and their maintenance was to compel the putative father to aid in supporting his illicit offspring. The expenses for the maintenance of an illegitimate child commence at its birth. They include what may be neeessary for its support and comfort. The liability of the father is coextensive with that of the mother and relates to the past as well as the future. The order of court, charging him with maintenance, embraces expenses which have been, as well as those which may be, incurred. The death of the child relieves the father from future support, but furnishes no discharge as to the past. If it were otherwise, if the order were prospective only in its operation, it would afford direct inducement for delay, as the longer the termination of the suit could be de*548ferred, the less would be the burthen imposed upon the father.
The R. S., o. 131, § 1, provides for filing a declaration and specifies the facts to be therein set forth, the proof of which are necessary for the successful maintenance of the suit. If, upon such declaration, the jury should find the respondent guilty, then, by § 9, “ he shall be adjudged by the Court the father of such child, and stand charged with the maintenance thereof.” All this may be done, whether at this time the child be living or not. The order of court may embrace the past and the future, or it may relate only to the past, as the exigencies of the case may require. Kenniston v. Rowe, 16 Maine, 38. Any other or different construction would limit and restrain the just and beneficial operation of this statute.
Shepley, C. J., and Tenney, Rice and Cutting, J. J., concurred.